UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
ZAQUANNA ALBERT, individually; ZAQUANNA:
ALBERT, as parent and natural guardian of Z.I., a:                  17-cv-3957-ARR-SMG
minor; and ZAQUANNA ALBERT, as parent and:
natural guardian of Z.S., a minor,                              :   NOT FOR ELECTRONIC
                                                                :   OR PRINT PUBLICATION
                           Plaintiffs,                          :
                                                                :   OPINION & ORDER
         -against-                                              :
                                                                :
CITY OF NEW YORK; NEW YORK CITY :
POLICE DEPARTMENT OFFICER WAYNE :
ISAACS; and Police Officers JOHN AND/OR :
JANE DOES 1, 2, 3, ETC.,                                        :
                                                                :
                           Defendants.                          X

---------------------------------------------------------------
                                             :
WENONA D. SMALL, as Administratrix of the:
Estate of DELRAWN D. SMALL DEMPSEY, and on:
her own behalf and on behalf of his children,:
SHARIAH SEWARD, S.S., an infant by his mother:                      17-cv-04315-ARR-SMG
and natural guardian GLADYS PARKER; and Z.S.,:
an infant by his mother and natural guardian:                       NOT FOR ELECTRONIC
ZAQUANNA ALBERT,                             :                      OR PRINT PUBLICATION
                                             :
                     Plaintiffs,             :                      OPINION & ORDER
                                             :
        -against-                            :
                                             :
CITY OF NEW YORK and NEW YORK CITY :
POLICE DEPARTMENT OFFICER WAYNE X
ISAACS,

                           Defendants.

---------------------------------------------------------------


ROSS, United States District Judge:




                                                         1
       In the early-morning hours of July 4, 2016, Delrawn Small was fatally shot by Wayne

Isaacs, a New York City police officer who had recently completed his tour of duty at the 79 th

police precinct in Brooklyn. At the time of his death, Small was driving home from a party with

his live-in partner Zaquanna Albert, his son Z.S., and Ms. Albert’s daughter Z.I. As Small exited

his car to approach Isaacs about his erratic driving, Isaacs rolled down his driver’s-side window,

pulled out his gun, and shot Small three times in the head and torso. Small was later pronounced

dead at the scene of the shooting, and Albert, Z.I., and Z.S. learned of his death while they were

being questioned by police about the events leading up to the shooting at a nearby precinct.

       Two sets of plaintiffs subsequently brought actions under 42 U.S.C. § 1983 and New York

state law, seeking redress for injuries arising from Small’s death. Albert, Z.I., and Z.S.

(collectively, “the Albert plaintiffs”) filed suit against Isaacs, the unnamed police officers who

escorted plaintiffs to the precinct after the shooting, and the City of New York (“the City”).

Separately, Wenona D. Small, Mr. Small’s wife and the administratrix of his estate, filed suit

against Isaacs and the City on her own behalf and on behalf of Small’s three children: Shariah

Seward, S.S., and Z.S. (collectively, “the Small plaintiffs”).

       Now, the City has moved to dismiss all claims brought against it as a municipal actor and

employer; the City is not representing Isaacs in these actions, and has not moved to dismiss the

Albert plaintiffs’ claims against the unnamed officers. For the following reasons, the City’s

motions to dismiss are granted. However, because my decision regarding the City’s liability does

not foreclose the plaintiffs’ claims against Isaacs or the unnamed officers, those claims remain,

and I retain jurisdiction over both cases.




                                                  2
                       FACTUAL AND PROCEDURAL BACKGROUND
        For the purposes of this motion, I assume the truth of the factual allegations contained in

both complaints.1

        At approximately 11:45 P.M. on July 3, 2016, Delrawn Small2 was driving home from a

party with Zaquanna Albert, his live-in partner of three years; Z.I., Albert’s fourteen-year-old

daughter; and Z.S., Small and Albert’s five-month-old son. See Am. Compl. ¶¶ 8, 22, 24, Case No.

17-cv-03957, ECF No. 25 (“Albert Am. Compl.”); Am. Compl., ¶ 8, Case No. 17-cv-04315, ECF

No. 31 (“Small Am. Compl.”). Around the same time, Wayne Isaacs, a New York City police

officer, completed his shift at the 79th police precinct and began to drive home to Queens. Albert

Am. Compl. ¶ 27. Isaacs had in his possession a firearm that he was required to carry by the City

while off-duty, id. ¶¶ 35, 41–43, and, pursuant to City policy, the firearm was fully loaded with a

bullet in the chamber, id. ¶ 44. As the two cars drove down Atlantic Avenue, Isaacs began to

“speed[] and swerv[e] across all lanes of traffic without using a turn signal.” Id. ¶ 26. While

switching lanes, he cut off Small’s car shortly before both cars stopped at a traffic light at the

intersection of Atlantic Avenue and Bradford Street. Id. ¶¶ 28, 31; Small Am. Compl. ¶ 29. Just

after cutting off Small’s car, Isaacs “made eye contact with the passengers in Mr. Small’s car,

including Albert and Z.I.[,] and exchanged looks with them.” Albert Am. Compl. ¶ 29.

        Isaacs’s dangerous driving was upsetting to Small because Isaacs “came close to hitting a

car that was carrying [Small’s] young child, his live-in partner, and his live-in partner’s daughter.”

Id. ¶ 30. When both cars stopped at the traffic light, Small exited his car and began walking towards


1
  Because the Albert plaintiffs’ amended complaint contains significantly more detailed factual allegations
than the Small plaintiffs’ complaint, I draw the bulk of the facts from the Albert amended complaint, as
both complaints arise from the same incident.
2
  In their complaint, the Albert plaintiffs refer to Mr. Small as “Delrawn Small,” while the Small plaintiffs
state Mr. Small’s full name as “Delrawn D. Small Dempsey.”

                                                     3
Isaacs. Id. ¶ 32. At that time, Isaacs’s car was stopped approximately one lane away from Small’s

car. Id. As Isaacs watched Small approach him, Isaacs “falsely believed that Mr. Small may have

been someone [Isaacs] had previously arrested.” Id. ¶ 33. “[A]lmost immediately” after Small

began walking toward Isaacs’s car, id. ¶ 67, Isaacs rolled down his window, removed his gun, and

fired three shots into Small’s head and torso. Id. ¶ 35–36; Small Am. Compl. ¶ 30. Small stumbled

and fell to the ground, and was later pronounced dead at the scene of the shooting after midnight

on July 4. Albert Am. Compl. ¶¶ 22, 38, 40; Small. Am. Compl. ¶¶ 29–30, 43.

       At the time of the shooting, Albert, Z.I., and Z.S. were approximately seven feet away from

Isaacs’s car, with a “clear and unobstructed view” of both Isaacs and Small. Albert Am. Compl. ¶

36. After witnessing the shooting, Albert, “fearing for her safety and the safety of her children,”

immediately climbed into the driver’s seat of Small’s car and drove two blocks on Atlantic Avenue

away from the intersection where the shooting had just occurred. Id. ¶ 37. She and her children

later returned to the scene of the shooting, where she was interviewed by police officers who had

arrived on the scene approximately ten minutes after the shooting. Id. ¶¶ 50–51. The police officers

on the scene physically prevented Albert and her children from “aiding and comforting” Small, id.

¶ 52, and later took them to a police precinct to be questioned about the events leading up to the

shooting, id. ¶¶ 54–55. Small died while Albert and her children were at the precinct. Id. ¶ 56.

       Though the New York City Police Department originally defended Isaacs’s actions,

alleging that he shot Small only after Small had “repeatedly punched defendant [Isaacs] in the

head,” id. ¶ 62; see also id. ¶¶ 59–65, it subsequently stripped him of his gun and badge after a

publicly released surveillance video showed that Isaacs shot Small “almost immediately after he

approached” Isaacs’s car. Id. ¶¶ 66–67, id. ¶¶ 69. Isaacs was criminally prosecuted for homicide,




                                                 4
but was acquitted of all charges at trial on November 6, 2017. See Mot. to Consolidate 2, Case No.

17-cv-04315, ECF No. 12; Mot. to Consolidate 2, Case No. 17-cv-03957, ECF No. 12.

       The Small plaintiffs filed suit on June 29, 2017, in Kings County Supreme Court, soon

after Wenona Small was appointed administratrix of the decedent’s estate. See Compl., Case No.

17-cv-04315, ECF No. 1-1; see also Small Am. Compl. ¶ 9. The City of New York subsequently

removed the case to federal court on the basis of federal-question jurisdiction. See Notice of

Removal, Case No. 17-cv-04315, ECF No. 1. The Albert plaintiffs commenced their action on

June 30, 2017, in federal court. See Compl., Case No. 1-cv-03957, ECF No. 1. Both cases were

stayed pending the outcome of the criminal proceeding, see Sept. 28, 2017 Order, Case No. 17-

cv-03957; Aug. 28, 2017 Order, Case No. 17-cv-04315, and were later consolidated before me for

all pre-trial purposes. See Dec. 14, 2017 Order, Case No. 17-cv-04315; Dec. 14, 2017 Order, Case

No. 17-cv-03957.

       On April 6, 2018, I granted leave for both sets of plaintiffs to file amended complaints after

they received the transcript from Isaacs’s criminal trial. See Apr. 6, 2018 Order, Case No. 17-cv-

03957; Apr. 6, 2018 Order, Case No. 17-cv-04315; Status Report, Case No. 17-cv-03957, ECF

No. 22. The Albert plaintiffs’ amended complaint, filed on June 22, 2018, lists seven causes of

action. These include federal claims against the defendant officers and the City for a violation of

their substantive due process right of familial association under the Fourteenth Amendment, and

state law claims of negligent hiring, training, and supervision, respondeat superior, intentional

infliction of emotional distress, negligence, and negligent infliction of emotional distress. See

Albert Am. Compl. ¶¶ 80–107. The Small plaintiffs’ amended complaint, also filed on June 22,

2018, lists thirteen causes of action, including two federal § 1983 claims against the City and

against Isaacs for violations of the Fourth and Fourteenth Amendments, and a variety of state law



                                                 5
claims, including negligent hiring, training, and retention, respondeat superior claims against the

City for assault, battery, and wrongful death, and claims for loss of services and guidance on behalf

of Small’s wife and children. See Small Am. Compl. ¶¶ 28–106. Defendant Isaacs answered both

complaints with a variety of affirmative defenses and cross-claims against the City, alleging that

he was acting under “color of law,” and, as such, “any liability to Plaintiffs must be assumed by

his employer,” the City of New York. Answer to Am. Compl. with Cross-Claims ¶ 160, Case No.

17-cv-04315, ECF No. 37; see also Answer to Am. Compl. with Cross-Claims, Case No. 17-cv-

03957, ECF No. 30.

        On July 25, 2018, the City filed motions to dismiss in both cases, arguing that neither

complaint states a claim upon which relief can be granted.3 See Def. City of New York’s Mem. of

Law in Supp. of its Mot. to Dismiss, Case No. 17-cv-03957, ECF No. 33-2 (“Albert Def.’s Mot.

to Dismiss”); Def. City of New York’s Mem. of Law in Supp. of Mot. to Dismiss, Case No. 17-

cv-04315, ECF No. 41-2 (“Small Def.’s Mot. to Dismiss”). I granted the City an extension to file

its answer to defendant Isaacs’s cross-claims in both cases until the resolution of this motion to

dismiss. See Aug. 13, 2018 Order, Case No. 17-cv-03957.

                                      STANDARD OF REVIEW
        To survive a motion to dismiss under Rule 12(b)(6), a complaint “must contain sufficient

factual matter . . . to state a claim to relief that is plausible on its face.” County of Erie v. Colgan

Air, Inc., 711 F.3d 147, 149 (2d Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

Though plaintiffs do not need to include “detailed factual allegations” in the complaint,

“[t]hreadbare recitals of the elements of cause of action, supported by mere conclusory statements,



3
 The Albert plaintiffs requested oral argument in connection with their opposition to the City’s motion to
dismiss, see Pl.’s Mem. of Law in Opp’n to Def.’s Mot. to Dismiss, Case No. 17-cv-03957, ECF No. 33-3,
but because I find that this motion is better resolved on the briefing, I did not hear argument in either case.

                                                      6
do not suffice.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). In considering a motion to dismiss made pursuant to Rule 12(b)(6), the court must

construe a complaint liberally, “accepting all factual allegations . . . as true, and drawing all

reasonable inferences in the plaintiff’s favor.” Lundy v. Catholic Health Sys. Of Long Island Inc.,

711 F.3d 106, 113 (2d Cir. 2013) (quoting Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009)).

However, the court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). The factual allegations

contained in the complaint “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       “Generally, consideration of a motion to dismiss under Rule 12(b)(6) is limited to

consideration of the complaint itself.” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).

However, a court can consider materials outside of the pleadings in limited circumstances,

including “documents incorporated by reference in the complaint” and documents which are

deemed “integral” to the complaint because the complaint “relies heavily upon [their] terms and

effect.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (quoting Mangiafico

v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)). A court can also consider “matters of which

judicial notice may be taken,” Chambers v. Time Warner Inc., 282 F.3d 147, 153 (2d Cir. 2002)

(quoting Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)), but these documents

may only be considered if a plaintiff relied upon them in drafting and researching the complaint;

“mere notice or possession is not enough.” Id. Moreover, if other “matters outside the pleadings

are presented to and not excluded by the court, the motion must be treated as one for summary

judgment.” Fed. R. Civ. P. 12(d).




                                                7
        In this case, the Small plaintiffs have provided seven exhibits along with their opposition

brief to the City’s motion to dismiss, including video footage of the shooting and testimony from

defendant Isaacs’s criminal trial. Because these documents and exhibits all fall outside of the

category of documents I am permitted to consider on a motion to dismiss, I have not considered

them in my analysis of the City’s motion.4

                                                DISCUSSION
        In its motions to dismiss, the City provides multiple independent and alternative bases for

dismissal of the claims brought against it. Many of the arguments urged by the City, if credited,

would not only result in the dismissal of the claims brought against the City, but also the dismissal

of the claims brought against defendant Isaacs, who has not moved to dismiss and who is not

represented by the City in this action. In deciding this motion, I find that the plaintiffs’ pleadings

are deficient in three primary respects: (1) they fail to allege a plausible basis for Monell liability

against the City, (2) they fail to plausibly allege that Isaacs was operating within the scope of his

employment at the time of the shooting, and (3) they fail to provide sufficient facts for a claim of

negligent hiring, training or supervision. As a result, I decline to go further, mindful that “the



4
  In particular, the Small plaintiffs include as exhibits to their opposition motion transcripts of the trial-court
testimony of defendant Isaacs and plaintiff Albert. See Harris L. Marks Decl., Case No. 17-cv-04315, ECF
No. 41-4, Exs. C, D. As the City notes, “proceedings in another litigation” can only be considered for the
fact of their occurrence, not the truth of the assertions. Def. City of New York’s Reply Mem. of Law in
Supp. of Mot. to Dismiss 2, Case No. 17-cv-04315, ECF No. 41-5 (citing Int’l Star Class Yacht Racing
Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998)). While “courts routinely take judicial
notice at the motion to dismiss stage of transcripts . . . which are incorporated into the complaint by
reference,” the transcripts can only be considered “for the purpose of determining what [the witnesses]
said.” Coggins v. County of Nassau, No. 07-CV-3624 (JFB)(AKT), 2008 WL 2522501, at *7 (E.D.N.Y.
June 20, 2008), appeal dismissed in part, aff’d in part, 362 F. App’x 224 (2d Cir. 2010). Furthermore, in
this case, neither the Albert or Small plaintiffs directly refer to the criminal proceeding or the testimony of
the witnesses in their complaint, and though the criminal trial involved the same underlying facts, I find
that the testimony from that trial is not incorporated within the complaints to such an extent as to be
“integral” to the pleadings. Cf. id. (finding it appropriate to consider trial testimony in the motion to dismiss
not only because the testimony involved a criminal proceeding that was “central to the complaint,” but also
because the complaint “explicitly refers” to the testimony”).

                                                        8
‘cardinal principal of judicial restraint’ is that ‘if it is not necessary to decide more, it is necessary

not to decide more.’” Morse v. Frederick, 551 U.S. 393, 431 (2007) (Breyer, J., concurring in

judgment in part and dissenting in part) (quoting PDK Labs. Inc. v. Drug Enforcement Admin.,

362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J., concurring in part and concurring in judgment)).

    I. The City’s motions to dismiss the § 1983 claims against it are granted because the
       factual allegations in plaintiffs’ complaints do not plausibly allege a Monell claim.
        Both the Small plaintiffs and the Albert plaintiffs bring federal claims under § 1983 against

Isaacs and the City of New York. The Small plaintiffs allege that defendant Isaacs deprived Small

of his Fourth and Fourteenth Amendment rights, see Small Am. Compl. ¶ 37, and that the City is

liable as a municipal actor because it acted with “deliberate indifference [by] fail[ing] to adequately

train, supervise, discipline, sanction or otherwise direct it’s [sic] police officers,” id. ¶ 65.

Likewise, the Albert plaintiffs allege that Isaacs and the unnamed police officers who took them

to the police station after the shooting violated their own Fourteenth Amendment right to

substantive due process by depriving them of their right to familial association. Albert Am. Compl.

¶¶ 80–85. They argue that the City is liable for these constitutional violations because it failed to

train its officers to avoid the “unlawful use of force during fits of road rage and while off-duty.”

Id. ¶ 87. The Albert plaintiffs further allege that the City’s official policy, which required that

officers carry firearms even when off-duty, caused the plaintiffs’ constitutional injuries. See id. ¶

43–44; Pls.’ Mem. of Law in Opp’n to Def.’s Mot. to Dismiss 14–15, Case No. 17-cv-03957, ECF

No. 33-3 (“Albert Pls.’ Opp’n”).

        Section 1983 “provides ‘a method for vindicating federal rights elsewhere conferred,’

including under the Constitution.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To hold a defendant liable under § 1983, “two

essential elements must be present: (1) the conduct complained of must have been committed by


                                                    9
a person acting under color of state law; and (2) the conduct complained of must have deprived a

person of rights, privileges, or immunities secured by the Constitution or laws of the United

States.” Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994). However, even if a plaintiff satisfies

these elements of a § 1983 claim, she can hold a municipality liable for a constitutional violation

committed by an individual defendant only if the “deprivation of the plaintiff’s rights under federal

law is caused by a governmental custom, policy, or usage of the municipality.” Jones v. Town of

East Haven, 691 F.3d 72, 80 (2d Cir. 2012) (emphasis added) (citing Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690–91 (1978)). “[A] municipality cannot be held liable solely because it employs

a tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell, 436 U.S. at 691. Thus, Monell liability requires, as a threshold matter,

an underlying constitutional violation committed by an employee acting under color of law, and a

plausible allegation that the plaintiffs’ constitutional rights were deprived as the result of an

“official policy or custom of the City.” Stoeckley v. City of New York, 700 F. Supp. 2d 489, 494

(S.D.N.Y. 2010).

       Because a municipality is liable under § 1983 only if these three elements are met—(1) an

employee acting under color of law; (2) the deprivation of a constitutional right; and (3) an official

policy or custom—courts frequently “bifurcat[e]” their consideration of a Monell claim, only

reaching the adequacy of a plaintiff’s policy or custom allegations if they find that the plaintiffs

have alleged an underlying constitutional violation committed by a state actor. Aquino v. City of

New York, No. 1:16-cv-1577-GHW, 2017 WL 2223921, at *1–2 (S.D.N.Y. May 19, 2017); see

also Mineo v. City of New York, No. 09-CV-2261 (RRM)(MDG), 2013 WL 1334322, at *1

(E.D.N.Y. Mar. 29, 2013) (“[T]he Monell claims against the City will await resolution of the claim

against the individual defendant.”). However, in this case I am confronted with a unique situation:



                                                 10
Because only the City has moved to dismiss the claims against it and neither defendant Isaacs nor

the defendant John Doe police officers named in the Albert plaintiffs’ complaint have had the

opportunity to respond to the City’s arguments, it is premature for me to resolve the claims brought

against the individual defendants. Thus, while I address the arguments made by all parties

regarding the “color of law” and “underlying constitutional violation” elements of the plaintiffs’

claims, I resolve the motion on the basis of the plaintiffs’ insufficient Monell pleadings.

    A. Color of Law5

        “[I]t is by now axiomatic that ‘under “color” of law means under “pretense” of law’ and

that ‘acts of officers in the ambit of their personal pursuits are plainly excluded’” from the scope

of constitutional liability. Pitchell, 13 F.3d at 547–48 (quoting Screws v. United States, 325 U.S.

91, 111 (1945) (plurality opinion). Even where a complaint, as here, alleges “tragic facts . . . ,

Second Circuit case law holds that where an off-duty officer did not act under color of law, the

injury inflicted on the victim is one of private violence.” Claudio v. Sawyer, 675 F. Supp. 2d 403,

410 (S.D.N.Y. 2009), aff’d, 409 F. App’x 464 (2d Cir. 2011). Though “there is no bright line test

for distinguishing ‘personal pursuits’ from activities taken under color of law,” Pitchell, 13 F.3d

at 548, a police officer defendant does not avoid liability under § 1983 simply by stating that his

actions were taken while he was “off-duty.” See Rivera v. La Porte, 896 F.2d 691, 695 (2d Cir.

1990) (“The off-duty status of an arresting officer does not mean that he is not acting under color

of law.” (citing cases)). Instead, the central question in determining whether an off-duty police




5
  The Albert plaintiffs argue that because the City is not representing Isaacs in this action, it “does not have
standing” to make the argument that Isaacs was not acting under color of law. See Albert Pls.’ Opp’n 4.
However, this misrepresents the elements of § 1983 liability. As the City notes in response, “conduct under
color of law is an element of those claims asserted [against the City] under Section 1983,” and as such, the
City is free to argue that this element is not met. Def. City of New York’s Reply Mem. of Law in Supp. of
its Mot. to Dismiss 1, Case No. 17-cv-03957, ECF No. 33-4 (“Albert Def.’s Reply”).

                                                      11
officer acted under color of law is whether he “invokes the real or apparent power of the police

department.” Pitchell, 13 F.3d at 548.

       The “color of law” inquiry is an objective one; the subjective reaction of the victim is not

determinative. See id. at 548–49 (holding that a focus on the victim’s “subjective reaction to [the

officer’s] conduct . . . misses the essence of the color of law requirement”). Likewise, the officer’s

subjective understanding of his actions is irrelevant; if the officer “was not acting with actual or

pretended authority, he was not acting under color of law, and his actions were not state actions.”

Id. at 549; see also Davis v. Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 476 (E.D.N.Y. 2002)

(noting that the color of law analysis “focuses on [the] nature of the officer’s conduct, not on his

or her subjective intent”) (citations omitted); cf. Longin ex rel. Longin v. Kelly, 875 F. Supp. 196,

203 (S.D.N.Y. 1995) (noting that a defendant’s “subjective characterization of the incident” is not

dispositive in the separate but related determination of whether he was acting within the scope of

his employment).

       Furthermore, the fact that a police officer may have exceeded his authority or acted in a

manner that would not have been authorized by the state is not dispositive to the analysis. See

Screws, 325 U.S. at 111 (plurality opinion) (“Acts of officers who undertake to perform their

official duties are included whether they hew to the line of their authority or overstep it.”). At the

same time, the mere fact that an off-duty police officer was required, pursuant to official police

department policy, to be armed at all times is not sufficient on its own to prove that he was acting

under color of law. See Stoeckley, 700 F. Supp. 2d at 493–94. The court must look at the “totality

of the circumstances surrounding the officer’s acts.” Claudio, 675 F. Supp. 2d at 408 (quoting

Lizardo v. Denny’s, Inc., No. 97-CV-1234 FJS GKD, 2000 WL 976808, at *9 (N.D.N.Y. July 13,

2000)). Though no factor is determinative, courts frequently consider a number of circumstances



                                                 12
in the inquiry, including “whether defendants identified themselves as police officers at any time

during the incident; . . . if defendants drew a firearm or arrested the plaintiff; [and] whether

defendants were engaged in any investigation or any aspect of the traditional public safety

functions of police work.” Wahhab v. City of New York, 386 F. Supp. 2d 277, 288 (S.D.N.Y. 2005).

        As an initial matter, it is beyond dispute that the John Doe officers named in the Albert

plaintiffs’ complaint were acting under color of law at the time the plaintiffs allege that the officers

“physically prevented [them] from aiding and comforting Mr. Small,” Albert Am. Compl. ¶ 52,

and “removed [them] from the scene, taking them to an NYPD precinct,” id. ¶ 54.6 As the Albert

plaintiffs note, these officers “identified themselves as members of the NYPD, transported

plaintiffs from the scene of the shooting to an NYPD precinct, and interrogated plaintiffs about the

incident”—all central police activities. Albert Pls.’ Opp’n 7.

        The trickier question is whether Isaacs was acting under color of law. The City argues that

Isaacs could not have been acting under color of law because he was off-duty, did not identify

himself as a police officer, did not attempt an arrest, and was not in the process of conducting an

investigation at the time of the shooting. Small Def.’s Mot to Dismiss 5. As support, the City relies

primarily on Claudio and Pitchell. In both of these cases, an off-duty police officer was involved

in a shooting that was preceded by a purely personal undertaking. In Claudio, an intoxicated off-

duty officer shot and killed a driver who had recently cut off his car after the two “exchanged

words.” 675 F. Supp. 2d at 405. The plaintiffs made no allegations that the officer “purported to

act with state authority when he confronted and then shot [the victim]”; instead, they rested their



6
 The City does not argue that these officers were not acting under color of law, but instead argues that any
claims against them should be dismissed on grounds of qualified immunity. Albert Def.’s Reply 8 n.10.
However, I decline to reach this argument, as it was “raised for the first time in a footnote in [a] reply brief”
and the plaintiffs did not have an opportunity to respond to it. Kuhns v. Ledger, 202 F. Supp. 3d 433, 439
n.2 (S.D.N.Y. 2016).

                                                       13
arguments exclusively on the fact that the officer was using a “department-issued weapon” when

he fatally shot the decedent after growing angry at his driving behavior. Id. at 409. Likewise, in

Pitchell, two off-duty police officers became involved in a non-fatal shooting after they engaged

in a drunken political argument with the plaintiff. 13 F.3d at 546. The plaintiff in Pitchell argued

that the victims subjectively believed that the defendants were acting under color of law, but made

no allegations to deny the fact that the officer violated the law “as a private citizen, not as a state

actor.” Id. at 547; see also Bonsignore v. City of New York, 683 F.2d 635, 638–39 (2d Cir. 1982)

(holding that an off-duty police officer was not acting under color of law when he shot his wife

and then committed suicide, even though he used a gun provided by the police department).

        As the City rightly points out, the Small plaintiffs have alleged no facts in their complaint

that would support a finding that Isaacs acted under color of law. See Small Def.’s Mot. to Dismiss

7 (noting that plaintiffs “merely state the conclusory allegation that defendant Isaacs ‘engaged in

the action and conduct alleged . . . in his official capacity as [a] New York City Police Officer and

under the color and authority of State law’”) (citing Small Am. Compl. ¶¶ 36, 63).7

        The Albert plaintiffs, however, have provided factual allegations that are distinguishable

from those in Claudio and Pitchell. Instead of resting solely on the defendant’s use of a state-

approved firearm, they argue that Isaacs invoked the authority of the police department as Small

began to approach his car—even if he had previously been acting only in furtherance of his

“personal pursuits.” They allege that Isaacs “falsely believed that Mr. Small may have been

someone [Isaacs] had previously arrested,” Albert Am. Compl. ¶ 33, and suggest that he shot Small

because he was concerned that Small recognized him as a police officer. Albert Pls.’ Opp’n 5–6.



7
  Because I leave the “color of law” question open, I grant the Small plaintiffs leave to amend their
complaint to add factual allegations that would support their argument that Isaacs acted under color of law.


                                                    14
Similarly, the Small plaintiffs argue in their opposition brief that Isaacs shot Small after growing

concerned that Small intended to “exact street retribution” for a prior arrest or “carjack his

vehicle.” Pls.’ Mem. of Law in Opp’n to Def.’s Mot. to Dismiss 3, Case No. 17-cv-04315, ECF

No. 41-3 (“Small Pls.’ Opp’n”). The plaintiffs further note that Isaacs himself, in his answer and

cross-claims, alleges that he was acting under color of law. See, e.g., Albert Pls.’ Opp’n 6–7.8

        Though these allegations may ultimately prove insufficient for me to find that Isaacs acted

under “color of law,” I do not decide this question here, as the defendant’s liability can be resolved

through an analysis of the plaintiffs’ Monell claims.

    B. Underlying Constitutional Violation

        In addition to alleging that the individual defendant acted under color of law, a plaintiff

must plead an “underlying constitutional violation” in order to hold a City liable under Monell.

“Monell does not provide a separate cause of action for the failure by the government to train its

employees; it extends liability to a municipal organization where that organization’s failure to

train, or the policies or customs that it has sanctioned, led to an independent constitutional

violation.” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006). The City does not appear

to contest the fact that the Small plaintiffs plead an underlying constitutional violation on behalf

of the decedent Small.9 However, the City argues that the Albert plaintiffs’ substantive due process


8
  Just as a plaintiff’s boilerplate legal conclusions should not be accepted for their truth, neither should
conclusory allegations contained in an answer. Cf. Twombly, 550 U.S. at 555; Longin, 875 F. Supp. at 203
(noting that the officer’s “subjective” belief about whether or not he was acting within the scope of his
employment “is not dispositive”).
9
  The City does rightly argue, however, that only the administratrix of the estate, Wenona D. Small, has
standing to bring § 1983 claims based on the constitutional violations suffered by decedent Small. See Small
Def.’s Mot. to Dismiss 11–12. The other plaintiffs have not alleged their own constitutional injuries
stemming from Small’s death, and they do not have standing to raise these claims on Small’s behalf. See
Harrison v. Harlem Hosp., No. 05 Civ. 8271(WHP), 2007 WL 2822231, at *2 (S.D.N.Y. Sept. 28, 2007)
(“Under New York law, federal civil rights claims . . . may be asserted only by a decedent’s ‘personal
representative.’”), aff’d, 364 F. App’x 686 (2d Cir. 2010). I discuss the Small plaintiffs in Part IV, infra.


                                                     15
claim, based on interference with their right to familial association, is not cognizable. See Albert

Def.’s Mot. to Dismiss 18–19.10 In its argument, the City conflates a derivative § 1983 claim based

on “emotional distress, loss of society, [or] loss of services,” Albert Def.’s Mot. to Dismiss 18

(quoting Love v. Riverhead Cent. Sch. Dist., 823 F. Supp. 2d 193, 199 (E.D.N.Y. 2011)), with the

claim alleged here—one based on the deprivation of the plaintiffs’ “own constitutional rights.”

Love, 823 F. Supp. 2d at 199 (emphasis added). Though the City is correct that § 1983 does not

permit a cause of action based on the “collateral injuries allegedly suffered personally by a victim’s

family members,” id., the Albert plaintiffs are arguing instead that their own personal right to

associate as a family—a right protected by the due process clause of the Constitution—was

violated by the defendant officers. They argue that they were injured when the unnamed officers

separated them from Small after the shooting, see Albert Am. Compl. ¶¶ 52–54, and when Isaacs

unlawfully used force to kill Small—allegedly with the awareness that Isaacs was in a family

relationship with the plaintiffs, id. ¶¶ 34, 81.

        Without deciding whether the Albert plaintiffs have alleged sufficient facts to plead a

violation of their substantive due process rights, I briefly describe the contours of such a claim. In

Anthony v. City of New York, the Second Circuit held that “family members have, ‘in general terms,

a substantive right under the Due Process Clause to remain together without the coercive

interference of the awesome power of the state.’” 339 F.3d 129, 142 (2d Cir. 2003) (citations


10
   In their opposition brief, the Albert plaintiffs argue for the first time that their alleged constitutional
violation is actually based on Isaacs’s “unlawful use of his firearm,” suggesting that they are making an
excessive force claim on their own behalf as bystanders to the shooting. See Albert Pls.’ Opp’n 11 (citing
Dunkelberger v. Dunkelberger, No. 14-CV-3877 (KMK), 2015 WL 5730605 (S.D.N.Y. Sept. 30, 2015),
for the principle that a plaintiff can bring an excessive force claim even in the absence of physical injury).
However, their complaint alleges claims based only on the officers’ intentional interference with their right
to associate with Small; this is a different kind of constitutional violation, and one which is personal to them
as family members of the decedent, rather than derivative alleged constitutional violations against Small.
See Love v. Riverhead Cent. Sch. Dist., 823 F. Supp. 2d 193, 199–200 (E.D.N.Y. 2011).


                                                      16
omitted) (quoting Tenenbaum v. Williams, 193 F.3d 581, 600 (2d Cir. 1999)). A plaintiff must

demonstrate that her separation from her family member was “so shocking, arbitrary, and

egregious that the Due Process Clause would not countenance it even were it accompanied by full

procedural protection.” Id. (quoting Tenenbaum, 193 F.3d at 600). If another constitutional

provision provides an “explicit textual source of constitutional protection . . . that Amendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing these

claims.” Tenenbaum, 193 F.3d at 599 (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)

(plurality opinion)).11 Though the Second Circuit has not decided whether a plaintiff must allege

that the officers intended to interfere with the familial association right, Patel v. Searles, 305 F.3d

130, 137 (2d Cir. 2002), district courts in the circuit have found that a defendant’s intent or

deliberate indifference is necessary in order to rise to the level of a substantive due process

violation. See, e.g., Cruz v. City of New Rochelle, No. 13CV7432 (LMS), 2017 WL 140122, at

*27–28 (S.D.N.Y. Apr. 3, 2017); McCray v. City of New York, Nos. 03 Civ. 9685(DAB), 03 Civ.

9974(DAB), 03 Civ. 10080(DAB), 2007 WL 4352748, at *27–28 (S.D.N.Y. Dec. 11, 2007).

        A plaintiff may allege a claim based on familial association when the state separates family

members during a critical and traumatic moment. See, e.g., Anthony, 339 F.3d at 143 (considering,

but dismissing as insufficiently “shocking,” a familial interference claim when two sisters were

temporarily separated while one was in the hospital). However, courts dispute whether a familial




11
  Throughout their pleading, some of the Albert plaintiffs’ allegations seem to be predicated on a violation
of the Fourth or Fifth Amendments, rather than a violation of their substantive due process rights. See, e.g.,
Albert Am. Compl. ¶¶ 52–55 (alleging that the defendants “physically prevented” them from comforting
Small despite the fact that they were “not at any time suspected of any crime or violation,” that they were
“tak[en] . . . to an NYPD precinct” against their will, and interrogated “outside of the presence of a
lawyer.”). See also Tenenbaum, 193 F.3d at 599–600 (finding that a child’s removal and questioning outside
of the presence of her parents was better analyzed as a Fourth Amendment violation rather than a
substantive due process violation). However, the Albert plaintiffs have not included violations of the Fourth
Amendment or Fifth Amendment as part of their causes of action.

                                                     17
association claim can be brought when a state actor permanently terminates a family relationship

by unjustifiably killing the plaintiff’s relative. See Busch v. City of New York, No. 00 CV 5211(SJ),

2003 WL 22171896, at *4 (E.D.N.Y. Sept. 11, 2003) (noting that “the Second Circuit has not

decided the validity” of a cause of action based on familial privacy rights brought by the relatives

of a decedent, particularly when there is “no evidence of a purposeful intent on the part of the

police officers to interfere with the familial relationship” by killing the decedent). To be

cognizable, a familial association claim must allege conduct on the part of the state actors that is

so egregious as to be “conscience-shocking.” McCray, 2007 WL 4352748, at *27 (quoting Miner

v. N.Y. State Dep’t of Health, No. 02 Civ. 3180(MBM), 2004 WL 1152491, at *5 (S.D.N.Y. May

24, 2004)). Additionally, courts have only recognized this claim when the plaintiff is a sufficiently

close relative of the decedent or the separated family member. See, e.g., Anthony 339 F.3d at 143

n.11 (assuming, without deciding, that the constitutional protection extends to sisters); Duchesne

v. Sugarman, 566 F.2d 817, 825 (2d Cir. 1977) (“While there may be some doubt as to the precise

definition of the ‘family,’ there can be no question that the liberty interest in family privacy extends

to a mother and her natural offspring . . . .” (citation omitted)).12

     C. Monell Liability

        Even if I decided in this motion that plaintiffs plausibly alleged the prerequisites for a

Monell claim (an underlying constitutional violation committed under color of law), I nonetheless

would dismiss the § 1983 claims against the City because the plaintiffs’ policy or custom


12
   Though I do not decide here whether the Albert plaintiffs have alleged sufficient facts to support this
claim, I note that, while Z.I. and Albert undoubtedly shared a close and important bond with Small during
his lifetime, Z.S., as Small’s child, is the only plaintiff whose family connection has been found to be close
enough to support this claim. Furthermore, in familial association claims that have survived a motion to
dismiss, the plaintiff was significantly older than Z.S. was at the time of the events underlying the
complaint. Though courts have not decided a case exactly like this one, the age difference may be relevant
to an analysis of the “shocking, arbitrary, and egregious” nature of the defendant’s conduct. See Anthony,
339 F.3d at 143.

                                                     18
allegations fail as a matter of law. To hold a municipality liable for its employees’ acts, a plaintiff

must demonstrate that the constitutional deprivation resulted from a governmental policy or

custom. Alwan v. City of New York, 311 F. Supp. 3d 570, 577–78 (E.D.N.Y. 2018). There are four

ways to demonstrate the existence of a policy or custom: (1) a formal policy; (2) actions or

decisions taken by a municipal official with final policymaking authority; (3) “a practice so

consistent and widespread that . . . [it] constitutes a custom or usage”; or (4) “a failure by

policymakers to provide adequate training or supervision to subordinates to such an extent that it

amounts to deliberate indifference to the rights of those who come into contact with municipal

employees.” Jones v. Westchester County, 182 F. Supp. 3d 134, 158 (S.D.N.Y. 2016) (citation

omitted). The policy or custom must be “the moving force of the constitutional violation,” not

merely a contributing factor. Monell, 436 U.S. at 694. The Supreme Court has clarified that one of

the most important inquiries in this analysis is “whether there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation.” City of Canton v. Harris,

489 U.S. 378, 385 (1989).

        In this case, both sets of plaintiffs allege Monell liability based on the City’s failure to train

or supervise its employees, and the Albert plaintiffs also allege Monell liability based on the City’s

formal policy that all off-duty officers must carry firearms. Both claims fail as a matter of law.

                i. Failure to Train or Supervise
        In order to make out a failure to train claim, plaintiffs must “establish not only that the

officials’ purported failure to train occurred under circumstances that could constitute deliberate

indifference, but also . . . identify a specific deficiency in the city’s training program and establish

that that deficiency is ‘closely related to the ultimate injury,’ such that it ‘actually caused’ the

constitutional deprivation.” Amnesty Am. v. Town of West Hartford, 361 F.3d 113, 129 (2d Cir.

2004) (quoting City of Canton, 489 U.S. at 391). Deliberate indifference “is a stringent standard

                                                   19
of fault, requiring proof that a municipal actor disregarded a known or obvious consequence of his

action.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Cty. Comm’rs v. Brown,

520 U.S. 397, 410 (1997)). In other words, “the official made a conscious choice, and was not

merely negligent.” Town of East Haven, 691 F.3d at 81 (citations omitted). Likewise, a failure to

supervise claim is premised on an allegation that the “need for more or better supervision . . . was

obvious,” and that the City “made ‘no meaningful attempt’ to forestall or prevent the

unconstitutional conduct.’” Amnesty Am., 361 F.3d at 127 (quoting Vann v. City of New York, 72

F.3d 1040, 1049 (2d Cir. 1995)).

       Before a municipality can be held liable for either a failure to train or a failure to supervise

Monell claim, the plaintiff must demonstrate three things: (1) “a policymaker knows ‘to a moral

certainty’ that his or her employees will confront a given situation;” (2) the situation presents the

employee with “a difficult choice of the sort that training or supervision will make less difficult or

. . . there is a history of employees mishandling the situation;” and (3) that the wrong decision

“will frequently cause the deprivation of a citizen’s constitutional rights.” Tieman v. City of

Newburgh, No. 13-CV-4178 (KMK), 2015 WL 1379652, at *19 (S.D.N.Y. Mar. 26, 2015)

(quoting Jenkins v. City of New York, 478 F.3d 76, 94 (2d Cir. 2007)).

       The Small plaintiffs make only boilerplate allegations regarding the City’s Monell liability,

alleging that the City “failed to adequately train, supervise, discipline, sanction, or otherwise

direct” members of its police force, including defendant Isaacs. Small Am. Compl. ¶ 65. They

further allege that the City’s policies “have been described in excruciating detail in the various

investigations and commissions into the Police Department,” without explaining which

“investigations or commissions” they are referencing.13 Id. ¶ 69. They argue that the City “knew


13
   Furthermore, none of the exhibits attached to the Small plaintiffs’ opposition motion could be
characterized as an “investigation or commission” relied upon in the drafting of the complaint.

                                                 20
of the longstanding problem of the officers’ use of firearms force during fits of road rage and while

off-duty,” but provide no support for this alleged knowledge. Id. ¶ 66. “[C]onclusory . . . language”

regarding the City’s policies is “insufficient to raise an inference of the existence of a custom or

policy, let alone that such a policy caused [the constitutional violation].” Bradley v. City of New

York, No. 08-CV-1106 (NGG), 2009 WL 1703237, at *3 (E.D.N.Y. June 18, 2009); see also

Mosca v. City of New York, No. 17-CV-4327 (SJF)(SIL), 2018 WL 3151704, at *5 (E.D.N.Y. Apr.

24, 2018) (“[T]he Complaint is devoid of any allegations of prior similar constitutional violations[,

and] [t]herefore, Plaintiff cannot plausibly allege that the Municipal Defendants acquired sufficient

actual or constructive notice as to be deliberately indifferent as to the need for further screening of

potential NYPD employees.”).

        The Albert plaintiffs provide more detailed allegations of the City’s failure to train or

supervise its employees, but their allegations do not plausibly make out the necessary elements of

a Monell claim.14 In their complaint, the Albert plaintiffs provide seventeen examples of instances

in which they allege that members of the NYPD “engaged in fits of road rage and unlawful use of

force while off-duty.” Albert Am. Compl. ¶ 74; see also id. ¶ 74(a)–(q). The City notes that these

incidents “span[] eleven years,” which “equates to less than two incidents per year—not enough

to create a policy or practice” in a workforce of “approximately 36,000 NYPD officers.” Albert




14
   Though the bulk of the Albert plaintiffs’ allegations for their Monell claim against the City center around
inadequate training in de-escalation and the use of force while off-duty, they also allege that there is a
“pattern and practice of misconduct” in which NYPD officers engage in actions designed to cover-up police
misconduct, including by “provid[ing] factually inaccurate statements in order to protect other members of
the NYPD who have acted unlawfully.” Albert Am. Compl. ¶ 70. Likewise, the Small plaintiffs reference
a “Blue Wall of Silence” that the City has “failed to tear down . . . so as to force the disclosure of these
constitutional abuses and to take corrective measures.” Small Am. Compl. ¶ 38 (emphasis omitted). Neither
group of plaintiffs provides any additional information about these alleged practices, and they both focus
their opposition motions on the other type of policy alleged—a policy of inadequate training regarding the
use of force. As a result, I do not focus in detail on these allegations here, as they are too conclusory to give
rise to liability under Monell. See Bradley, 2009 WL 1703237, at *3.

                                                       21
Def.’s Mot. to Dismiss 12–13. However, even if these incidents all took place in one year, “[a]

training program is not inadequate merely because a few of its graduates deviate from what they

were taught.” Jenkins, 478 F.3d at 95. Though “a single instance of deliberate indifference to

subordinates’ actions can provide a basis for municipal liability,” Amnesty Am., 361 F.3d at 127,

plaintiffs provide no information about the City’s response to these allegations, nor any evidence

to demonstrate that the violation of plaintiffs’ constitutional rights was “a highly predictable

consequence of a failure to equip law enforcement officers with specific tools to handle recurring

situations.” Bd. of Cty. Comm’rs, 520 U.S. at 409 (emphasis added). Moreover, the past incidents

plaintiffs include in their complaint involve a significant range of factual situations; only seven

out of the seventeen incidents involved firearms as opposed to other weapons, and, as the City

notes, “it is not even clear from the allegations whether these situations involved state action, rather

than private misconduct or crime,” Albert Def.’s Mot. to Dismiss 14. Because the City is only

liable for its employees’ actions if the actions occurred while the employee was acting under color

of law, the City would have no obligation to take corrective actions if the incidents occurred during

purely private events. See Claudio, 675 F. Supp. 2d at 406. These allegations fall short of the

“stringent standard of fault” necessary to plead a City’s “deliberate indifference.” D.H. v. City of

New York, 309 F. Supp. 3d 52, 77 (S.D.N.Y. 2018) (quoting Town of East Haven, 691 F.3d at 81).

        Additionally, plaintiffs fail to point to a “specific deficiency” in the City’s training

programs that could plausibly have caused their alleged constitutional violations. Though plaintiffs

cite dictum from the Second Circuit’s opinion in Amnesty America that suggests that the pleading

standard for a failure to train claim may be lower on a motion to dismiss, that case was decided

before Twombly and Iqbal, and courts now require that plaintiffs point to a “specific deficiency in

the municipality’s training.” Tieman, 2015 WL 1379652, at *22; see also Simms v. City of New



                                                  22
York, 480 F. App’x 627, 631 n.4 (2d Cir. 2012) (“While it may be true that § 1983 plaintiffs cannot

be expected to know the details of a municipality’s training programs prior to discovery, this does

not relieve them of their obligation under Iqbal to plead a facially plausible claim.”) (citation

omitted)). The closest that plaintiffs come to identifying a specific deficiency is their allegation

that Isaacs “was not trained by defendant [City] or the NYPD to deescalate rather than engage in

conflicts while off-duty.” Albert Am. Compl. ¶ 46. But this is an “unsupported conclusory

allegation” that is not sufficient to demonstrate deliberate indifference. Johnson v. City of New

York, No. 06 CV 09426, 2011 WL 666161, at *4 (S.D.N.Y. Feb. 15, 2011) (noting that plaintiff’s

Monell allegations failed because they did not “identify procedural manuals or training guides, nor

d[id] they highlight relevant particular aspects of police training or supervision” (citation

omitted)).

        Furthermore, plaintiffs do not sufficiently demonstrate that Isaacs’s actions present the

kind of “difficult choice” that training or supervision would “make less difficult.” Noonan v. City

of New York, No. 14CV4084-LTS-JLC, 2015 WL 3948836, at *4 (S.D.N.Y. June 26, 2015)

(quoting Walker v. City of New York, 974 F.2d 293, 297 (2d Cir. 1992)). Plaintiffs describe the

tragic shooting that resulted in Small’s death as plainly unjustified, despite Isaacs’s false belief

that Small may have intended to steal his car or confront him over a prior arrest. See Albert Pls.’

Opp’n 22 (“[W]ithout lawful justification, defendant Isaacs shot and killed an[] unarmed man in

the middle of a Brooklyn street . . . .”). But “a blatantly criminal act . . . cannot reasonably be seen

as posing the type of ‘difficult choice’” that would give rise to an obligation to train. Noonan, 2015

WL 3948836, at *4.

        The Albert plaintiffs’ Monell allegations also fail for a separate and independent reason. A

City is only liable where the alleged policy or custom caused the specific constitutional injury



                                                  23
alleged by the plaintiffs. City of Oklahoma City v. Tuttle, 471 U.S. 808, 824 n.8 (plurality opinion)

(“There must at least be an affirmative link between the training inadequacies alleged, and the

particular constitutional violation at issue.”). The Albert plaintiffs’ alleged constitutional violation

centers around familial separation and their substantive due process rights, not the alleged use of

excessive force. As the City notes, “plaintiffs make no attempt to plead a Monell claim for denial

of familial rights.” See Def. City of New York’s Reply Mem. of Law in Supp. of its Mot. to Dismiss

7, Case No. 17-cv-03957, ECF No. 33-4. They have not argued that the City failed to train its

officers in the constitutional rights of victims’ family members, who may be permanently or

temporarily separated from their loved ones following an officer’s unjustified use of force. Instead,

the Albert plaintiffs’ Monell claims center on the City’s alleged failure to address the

“unauthorized use of force” by its employees—a preceding, but independent, constitutional

violation from the one they claim. Albert Am. Compl. ¶ 77.

       Even if the Albert plaintiffs’ allegations were sufficient to support a Monell claim based

on the underlying constitutional violation of excessive force, they could not plausibly allege a

strong enough “causal connection” to the alleged substantive due process violation at issue here.

Tuttle, 471 U.S. at 824 (plurality opinion). To satisfy the causal element of a Monell claim,

plaintiffs must demonstrate that the alleged policy is the proximate cause of their constitutional

injury, not just a but-for cause. Marom v. City of New York, No. 15-cv-2017 (PKC), 2016 WL

916424, at *16 (S.D.N.Y. Mar. 7, 2016). Thus, even if Small’s death was a “foreseeable

consequence of an[] alleged policy or custom,” id., the alleged substantive due process injury

experienced personally by Small’s relatives in the aftermath of his death is far from foreseeable.

See, e.g., Hulett v. City of Syracuse, 253 F. Supp. 3d 462, 484 (N.D.N.Y. 2017) (“An intervening

act will be deemed a superseding cause and will serve to relieve defendant of liability when the



                                                  24
act is of such an extraordinary nature or so attenuates defendant’s [initial conduct] from the

ultimate injury that responsibility for the injury may not be reasonably attributed to the

defendant.”) (alteration in original) (quoting Kush ex rel. Marszalek v. City of Buffalo, 449 N.E.2d

725, 729 (N.Y. 1983)).

               ii. Formal Policy
       The Albert plaintiffs also allege that the City is liable for their injury because of its formal

requirement that off-duty police officers carry firearms. See Albert Pls.’ Opp’n 14–15. This

allegation fails for many of the same reasons. Though Isaacs’s possession of the firearm while off

duty may have been a “but for” cause of Small’s death and the subsequent constitutional injuries

experienced by the Albert plaintiffs, the fact that Isaacs was carrying the weapon was not, on its

own, so “closely related to the ultimate injury” of familial separation that it can be said to have

“actually caused the plaintiff’s deprivation.” Williams v. City of New York, No. 16 Civ. 4315

(JGK), 2017 WL 4158903, at *6 (S.D.N.Y. Sept. 14, 2017) (finding, in a much closer causal

relationship, that the plaintiff “would not have been taken to the hospital if the officers had been

properly trained to deal with the mentally ill, because they would have known that he showed no

signs of dangerousness”).

       For these reasons, the Monell allegations contained in both the Albert plaintiffs’ and the

Small plaintiffs’ complaints fail as a matter of law, regardless of the viability of plaintiffs’ “color

of law” and “underlying constitutional violation” claims.

   II. Because Isaacs was not operating within the scope of his authority at the time of the
       shooting, the claims against the City that are premised on respondeat superior liability
       are dismissed.
       Both groups of plaintiffs seek to hold the City liable for the New York state law claims on

the basis of respondeat superior. An “employer is vicariously liable for a tort committed by his

servant while acting within the scope of his employment” Mosca, 2018 WL 3151704, at *6.

                                                  25
Though I explicitly decline to rule on the adequacy of plaintiffs’ “color of law” allegations, “the

state-law respondeat superior inquiry is distinct from the Section 1983 color of state law analysis.”

Id.; see also Wahhab, 386 F. Supp. 2d at 289-90 (“[A]lthough similar factual questions are

involved [in both inquiries], the inquiries are distinct.”). While “[t]he fact that a police officer uses,

or abuses, his authority may be relevant in deciding whether he was acting under color of state

law[,] [i]t is not relevant . . . in determining whether the actions taken were within the scope of his

employment.” Mahmood v. City of New York, No. 01 Civ. 5899 (SAS), 2003 WL 21047728, at *3

(S.D.N.Y. May 8, 2003) (holding that a police officer who “identified himself [as such], showed

plaintiff his badge, and ordered [plaintiff] to pull over to the side of the road” was not acting within

the scope of his employment because his “actions in detaining and assaulting [plaintiff] were not

in furtherance of any police business”).

         Courts in New York look to several factors to determine whether an employee’s action

“falls within the scope of employment,” including the “time, place and occasion for the act; . . .

whether the act is one commonly done by such an employee; . . . and whether the specific act was

one that the employer could reasonably have anticipated.” Mosca, 2018 WL 3151704, at *6

(quoting Mingo v. United States, 274 F. Supp. 2d 336, 346 (E.D.N.Y. 2003)). Ultimately, an

employer is only liable under a respondeat superior theory if the employee was “engaged in the

furtherance of the employer’s enterprise at the time of the employee’s wrongdoing, and the

employer was or could have been exercising some control over the employee’s activities.” Longin,

875 F. Supp. at 202. Importantly, the use of a weapon owned or authorized by the employer is not

enough by itself to give rise to respondeat superior liability for an employer. Id.; see also Mingo,

274 F. Supp. 2d at 346 (“[I]t is not the source of the weapon that is used that determines employer

liability . . . .”).



                                                   26
        In this case, I find that neither the Albert plaintiffs nor the Small plaintiffs have alleged

sufficient facts to demonstrate that Isaacs was acting within the scope of his employment at the

time that he shot and killed Small.15 Even if Isaacs was acting under color of law when he shot

Small, he was not “furthering police business . . . . Rather, he was acting out of personal rage.”

Mahmood, 2003 WL 21047728, at *4. Isaacs’s tragic decision to shoot and kill Small was, if not

criminal, then highly irresponsible, cf. Davis v. City of New York, 641 N.Y.S. 2d 275, 276 (N.Y.

App. Div. 1996), and where, as here, “the intentional tort grows out of a dispute which is not job

related, the doctrine [of respondeat superior] is inapplicable,” Vargas v. Correa, 416 F. Supp. 266,

272 (S.D.N.Y. 1976).

        As a result, the state law claims against the City that are premised on respondeat superior

liability are dismissed.16

     III. Neither the Albert plaintiffs nor the Small plaintiffs have pleaded any facts to support
          a negligent hiring, training, or supervision claim.
        In addition to their state law claims based on respondeat superior, both the Albert plaintiffs

and the Small plaintiffs claim that the City is liable for negligent hiring, training or supervision of

the defendant officers. See Small Am. Compl. ¶¶ 55–61; Albert Am. Compl. ¶¶ 103–104. A

municipality can be held liable for negligently supervising, training, or retaining a tortfeasor even


15
  It is unclear whether the Albert plaintiffs’ state law claims and respondeat superior allegations also relate
to the actions of the unnamed officers. To the extent that they do, the City would be liable under a
respondeat superior theory, because the officers were clearly acting within the scope of their employment
when they arrived at the scene of the shooting and escorted plaintiffs to the police precinct for questioning.
16
   The City urges that the underlying state law claims are also legally deficient against the individual
defendants. See, e.g. Albert Def.’s Mot. to Dismiss 19–24. Because I only decide the adequacy of the claims
against the City in this motion, I do not reach these arguments. However, I note briefly that the City’s
argument that plaintiffs cannot sustain a claim of negligence when the underlying action was clearly
intentional fails in this context, where the Albert plaintiffs allege negligent infliction of emotional distress
based on the negligent actions of Isaacs toward them, rather than the intentional use of force towards Small.
See, e.g., Sylvester v. City of New York, 385 F. Supp. 2d 431, 445 (S.D.N.Y. 2005) (“[A]lthough a jury
could find that Donnelly intentionally shot Melvin, this does not preclude actions by bystanders based on
negligence toward them.” (emphasis added)).

                                                      27
if the individual defendant is not liable. Dava v. City of New York, No. 15-cv-08575 (ALC), 2016

WL 4532203, at *12 (S.D.N.Y. Aug. 29, 2016). To make out such a claim, a plaintiff must show,

“in addition to the standard elements of negligence, . . . (1) that the tort-feasor and the defendant

were in an employee-employer relationship; (2) that the employer knew or should have known of

the employee’s propensity for the conduct which caused the injury . . . ; and (3) that the tort was

committed on the employer’s premises or with the employer’s chattels.” Ehrens v. Lutheran

Church, 385 F.3d 232, 235 (2d Cir. 2004) (citations omitted).

       Here, neither set of plaintiffs have provided any factual allegations that would demonstrate

that the City had any awareness about Isaacs’s or the unnamed officers’ “propensity for the conduct

which caused the injury.” Id. (quoting Kenneth R. v. Roman Catholic Diocese of Brooklyn, 654

N.Y.S.2d 791, 793 (N.Y. App. Div. 1997)). Instead, they rely entirely on the conclusory assertion

that the City “did not exercise reasonable care in the selection, engagement, employment, and

training of its agents, servants, and employees.” Small Am. Compl. ¶ 56. This is plainly insufficient

to make out the claim. See, e.g., Green v. City of Mount Vernon, 96 F. Supp. 3d 263, 297 (S.D.N.Y.

2015). Though the Albert plaintiffs argue that the City’s argument regarding a lack of liability is

“made self-servingly because any information regarding defendant Isaacs’s prior misconduct . . .

will not be made available to plaintiffs unless the case proceeds to discovery,” Albert Pls.’ Opp’n

9, this argument also fails. A plaintiff must allege sufficient facts to open the doors to discovery;

she cannot rely on a legal conclusion—unsupported by any facts—to state a claim. See Eng v. City

of New York, No. 10-CV-6032 (NGG)(MDG), 2012 WL 4511431, at *7 (E.D.N.Y. Sept. 11, 2012),

adopted by 2012 WL 4568241 (E.D.N.Y. Sept. 30, 2012).

   IV. The Small Plaintiffs
       Finally, the City argues that Small’s children do not have standing to bring their claims on

behalf of the estate. The Small plaintiffs do not respond in their opposition motion to the City’s

                                                 28
arguments—either to concede or to rebut them. I agree with the City that, under New York law,

only the “personal representative, duly appointed in this state . . . of a decedent who is survived by

distributees may maintain an action to recover damages for a wrongful act, neglect or default which

caused the decedent’s death.” N.Y. Est. Powers & Trusts Law § 5-4.1(1); see also Cruz v. Korean

Air Lines Co., 838 F. Supp. 843, 847 (S.D.N.Y. 1993) (“Only the personal administrator may

maintain the action. The distributees—here, the children—may not maintain their own cause of

action.” (citations omitted)). Thus, to the extent that the Small plaintiffs intended to include

Small’s children, Shariah Seward, S.S., and Z.S., as plaintiffs rather than simply naming them as

distributees who would benefit from any damages recovered, they are not permitted to do so under

New York law. See Barrett v. United States, 689 F.2d 324, 331 (2d Cir. 1982) (noting that only

the personal representative of decedent had standing to bring a suit on behalf of the decedent “in

her capacity as administratrix of her father’s estate.”).17

        However, the City also argues that no damages can be recovered by an estate’s distributees

for the loss of a parent’s care and support. While the City is correct that New York law only permits

recovery for “pecuniary loss,” distributees can recover for “the pecuniary loss suffered as a result

of the lost nurture, care, and guidance they would have received if the parent had lived.” McKee

v. Colt Elecs. Co., 849 F.2d 46, 50 (2d Cir. 1988) (emphasis added) (collecting cases). Though

Small’s children may not assert these claims on their own behalf, I interpret the Small plaintiffs’

cause of actions regarding “lost services” as claims for the pecuniary losses caused by the

deprivation of Small’s “nurture, care and guidance”—not an impermissible claim based on the

“loss of a parent’s companionship,” id.



17
  Because Z.S. is not asserting his own claims as a plaintiff in the Small case, and only Wenona Small has
standing to bring the claims on behalf of Small’s estate, this also resolves the City’s concerns about claim-
splitting, as Z.S. is not a proper party in the Small lawsuit.

                                                     29
                                           CONCLUSION

        For the foregoing reasons, the City’s motions to dismiss the claims against it are granted.

However, all claims brought against the individual defendants—both Isaacs and the unnamed

officers—remain. The respondeat superior claim is dismissed with prejudice because this claim

fails as a matter of law. See Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003) (“[I]t is well established

that leave to amend a complaint need not be granted when amendment would be futile.”). The

negligent hiring, training, and supervision claims and the Monell claims against the City are

dismissed without prejudice because I cannot yet say that permitting further amendment would be

futile. If the plaintiffs later learn of facts that would plausibly support such claims, they may move

to amend their complaints. Further, the Small plaintiffs are granted leave to amend their complaint

as it pertains to their “color of law” allegations.



So ordered.



Date: Brooklyn, New York
      October 18, 2018
                                                               __________/s/__________
                                                               Allyne R. Ross
                                                               United States District Judge




                                                      30
